     Case 1:20-cr-00182-NONE-SKO Document 11 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    IN RE:                                             No. 1:20-CR-00182-NONE-SKO
12    APPLICATIONS AND ORDER ISSUED
      IN: 1:20-SW-00341-DAD, and 1:20-SW-
13    00362-DAD, PERTAINING TO TARGET                    ORDER ON GOVERNMENT’S EX PARTE
      TELEPHONES 1 AND 2.                                APPLICATION
14

15
             Application having been made to this court by the United States of America for an order
16
     pursuant to Title 18, United States Code, Sections 2518(8)(b) and 2518(9), to disclose portions of
17
     those certain orders authorizing the interception of wire and electronic communications, the
18
     accompanying applications, affidavits, and recordings, in the above-entitled matters, and
19
             Those orders, applications, affidavits, and recordings having previously been sealed by
20
     orders of the district court, and
21
             Good cause having been shown by the United States in its application as required by Title
22
     18, United States Code, Section 2518(8)(b),
23
             IT IS HEREBY ORDERED that portions of the above-referenced orders, and the
24
     accompanying application and affidavits may be disclosed to defendant Jorge CHAVEZ for use
25
     in a criminal action in United States v. Jorge Chavez (Case No. 1:20-CR-00182-NONE-SKO),
26
     pursuant to Title 18, United States Code, Section 2518(9), and for any other purpose required by
27
     Chapter 119 of Title 18, United States Code.
28
                                                        1
     Case 1:20-cr-00182-NONE-SKO Document 11 Filed 12/22/20 Page 2 of 2


 1          IT IS FURTHER ORDERED THAT the defendant and any retained or appointed defense

 2   staff, including but not limited to investigators and outside assistants, shall not disclose the

 3   contents of the documents released by the government through discovery in this case, except as

 4   necessary for investigative work for the prosecution or presentation of defenses in this case. No

 5   copies of documents, tape- recordings, or other items released by the government in discovery in

 6   this case may be given to any third party who is not a member of defednat’s retained or appointed

 7   defense staff or hired as defense investigators or outside assistants, including relatives or friends

 8   of the defendant.

 9          IT IS FURTHER ORDER that this order may be served on the parties who will be in

10   receipt of the redacted applications, affidavits, and/or orders.

11   IT IS SO ORDERED.
12
        Dated:     December 21, 2020                            /s/ Barbara    A. McAuliffe             _
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
